PER CURIAM.
We reverse a judgment,1 notwithstanding the verdict entered immediately after a verdict was returned, with instructions to reinstate the verdict and then permit the appellants to file such post trial motions as they may be advised. If there is any evidence tending to prove the issues, the matter should be submitted to the jury. McCabe v. Watson, 225 So.2d 346 (Fla. 3d DCA 1969); McQueen v. Atlantic Truck Service, Inc., 215 So.2d 325 (Fla. 1st DCA 1968); Cutchins v. Seaboard Air Line Railroad Company, 101 So.2d 857 (Fla.1958). A trial judge who properly denies a motion for directed verdict may still grant a new trial because the verdict is against the manifest weight of the evidence. Atlantic Aircraft Corp. v. English, 198 So.2d 862 (Fla. 3d DCA 1967); Florida Power Company v. Cason, 79 Fla. 619, 84 So. 921 (1920); Gravette v. Turner, 77 Fla. 311, 81 So. 476 (1919).
Reversed and remanded, with directions.

. The cost judgment, based on the recovery by the plaintiff, is also reversed.